Exhibit 10.1

[EMPL_NAME]

Employee ID: [EMPLID]

Grant Number: [GRANT_ID]

APPLIED MATERIALS, INC.

PERFORMANCE UNITS AGREEMENT

NOTICE OF GRANT

Applied Materials, Inc. (the “Company”) hereby grants you, [EMPL_NAME] (the
“Employee”), an award of Performance Units under the Company’s Employee Stock
Incentive Plan (the “Plan”). The date of this Performance Units Agreement (the
“Agreement”) is [GRANT_DT] (the “Grant Date”). Subject to the provisions of the
Terms and Conditions of Performance Units Agreement (the “Terms and
Conditions”), which constitute part of this Agreement, and of the Plan, the
principal features of this Award are as follows:

 

Number of Performance Units:

  [MAX_SHARES]

Vesting of Performance Units:

  Please refer to the UBS One Source website for the vesting schedule related to
this grant of Performance Units (click on the specific grant under the tab
labeled “Grants/Awards/Units.”).*

 

* Except as otherwise provided in the Terms and Conditions of this Agreement,
Employee will not vest in the Performance Units unless he or she is employed by
the Company or one of its Affiliates through the applicable vesting date.

IMPORTANT:

Your electronic or written signature below indicates your agreement and
understanding that this grant is subject to all of the terms and conditions
contained in the Terms and Conditions to this Agreement and the Plan. For
example, important additional information on vesting and forfeiture of this
grant is contained in paragraphs 3 through 5 and paragraph 7 of the Terms and
Conditions. PLEASE BE SURE TO READ ALL OF THE TERMS AND CONDITIONS OF THIS
GRANT. CLICK HERE TO READ THE TERMS AND CONDITIONS.

By clicking the “ACCEPT” button below, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.”



--------------------------------------------------------------------------------

Please be sure to retain a copy of your returned electronically signed
Agreement; you may obtain a paper copy at any time and at the Company’s expense
by requesting one from Stock Programs (see paragraph 12 of the Terms and
Conditions). If you prefer not to electronically sign this Agreement, you may
accept this Agreement by signing a paper copy of the Agreement and delivering it
to Stock Programs.

For Employees employed in China on the Grant Date: Under the State
Administration of Foreign Exchange (“SAFE”) regulations, the receipt of funds by
you from the sale of Performance Units must be approved by SAFE. In order to
comply with the SAFE regulations, the proceeds from the sale of Performance
Units must be repatriated into China through an approved bank account set up and
monitored by the Company.

For Employees employed in the United Kingdom (U.K.) on the Grant Date: National
Insurance Contribution (“NIC”) The grant of your Performance Units is subject to
the execution of a joint election between the Company and you (the “Election”),
being formally approved by the H.M. Revenue & Customs (the “HMR&C”) and
remaining in force thereafter under which you agree to pay all NICs that may
become due in connection with the grant or vesting of Performance Units. The
NICs include the “primary” NIC payable by an employee as well as the “secondary”
NIC payable by the employer in the absence of any election (referred to as the
Secondary Class 1 NIC). By accepting the Performance Units, to the extent
allowable by applicable law, you hereby consent and agree to satisfy any
liability the Company and/or your employer realizes with respect to Secondary
Class 1 NIC payments required to be paid by the Company and/or your employer in
connection with the grant or vesting of the Performance Units.

In addition, by accepting the Performance Units, you hereby authorize the
Company or your employer to withhold any such Secondary Class 1 NICs from the
sale of a sufficient number of Shares upon vesting of the Performance Units. In
addition and to the maximum extent permitted by law, the Company (or the
employing Affiliate) has the right to retain without notice from salary or other
amounts payable to you to satisfy such Secondary Class 1 NICs. The Company, in
its discretion, may require you, and you hereby agree, to make payment on demand
for such contributions by cash or check to UBS Financial Services, Inc., the
Company or your employer, and such contributions will be remitted to the HMR&C.
If additional consents and/or elections are required to accomplish the
foregoing, you agree to provide them promptly upon request. If the foregoing is
not allowed under applicable law, the Company may rescind your Performance
Units. If you do not enter an Election prior to the first vesting date or if the
Election is revoked at any time by the HMR&C, the Performance Units shall become
null and void without any liability to the Company and/or your employer and
shall lapse with immediate effect.



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF

PERFORMANCE UNITS AGREEMENT

1. Grant. Applied Materials, Inc. (the “Company”) hereby grants to the Employee
under the Company’s Employee Stock Incentive Plan (the “Plan”) the number of
Performance Units set forth on the first page of the Notice of Grant of this
Agreement, subject to all of the terms and conditions in this Agreement and the
Plan. Vested Performance Units will be paid to the Employee in Shares. When
Shares are paid to the Employee in payment for the Performance Units, par value
will be deemed paid by the Employee for each Performance Unit by past services
rendered by the Employee, and will be subject to the appropriate tax
withholdings. Unless otherwise defined herein, capitalized terms used herein
will have the meanings ascribed to them in the Plan.

2. Company’s Obligation to Pay. Each Performance Unit has a value equal to the
Fair Market Value of a Share and represents the right to receive a Share on the
date it vests. Unless and until the Performance Units have vested in the manner
set forth in paragraphs 3 through 5, or paragraph 11, the Employee will have no
right to payment of such Performance Units. Prior to actual payment of any
vested Performance Units, such Performance Units will represent an unsecured
obligation. Payment of any vested Performance Units will be made in whole Shares
only, provided, however, that if the Company determines that it is necessary or
advisable, the Shares subject to this Performance Unit award shall be sold
immediately upon settlement of the Performance Units award, and the Employee
shall receive the proceeds from the sale, less any applicable fees and taxes or
other required withholding.

3. Vesting Schedule/Period of Restriction. Except as provided in paragraphs 4, 5
and 11, and subject to paragraph 7, the Performance Units awarded by this
Agreement will vest in accordance with the vesting provisions set forth on the
UBS One Source website (click on the specific grant under the tab labeled
“Grants/Awards/Units”). Performance Units will not vest in the Employee in
accordance with any of the provisions of this Agreement unless the Employee will
have been continuously employed by the Company or by one of its Affiliates from
the Grant Date until the date the Performance Units are otherwise scheduled to
vest occurs.

4. Modifications to Vesting Schedule.

(a) Vesting upon Personal Leave of Absence. In the event that the Employee takes
a personal leave of absence (“PLOA”), the Performance Units awarded by this
Agreement that are scheduled to vest will be modified as follows:

(i) if the duration of the Employee’s PLOA is six (6) months or less, the
vesting schedule set forth on the UBS One Source website (click on the specific
grant under the tab labeled “Grants/Awards/Units”) will not be affected by the
Employee’s PLOA.

(ii) if the duration of the Employee’s PLOA is greater than six (6) months but
not more than twelve (12) months, the scheduled vesting of any Performance Units
awarded by this Agreement that are not then vested will be deferred for a period
of time equal to the duration of the Employee’s PLOA less six (6) months.



--------------------------------------------------------------------------------

(iii) if the duration of the Employee’s PLOA is greater than twelve (12) months,
any Performance Units awarded by this Agreement that are not then vested will
immediately terminate.

(iv) Example 1. Employee is scheduled to vest in Performance Units on January 1,
2007. On May 1, 2006, Employee begins a six-month PLOA. Employee’s Performance
Units will still be scheduled to vest on January 1, 2007.

(v) Example 2. Employee is scheduled to vest in Performance Units on January 1,
2007. On May 1, 2006, Employee begins a nine-month PLOA. Employee’s Performance
Units awarded by this Agreement that are scheduled to vest after November 2,
2006 will be modified (this is the date on which the Employee’s PLOA exceeds six
(6) months). Employee’s Performance Units now will be scheduled to vest on
April 1, 2007 (three (3) months after the originally scheduled date).

(vi) Example 3. Employee is scheduled to vest in Performance Units on January 1,
2007. On May 1, 2006, Employee begins a 13-month PLOA. Employee’s Performance
Units will terminate on May 2, 2007.

In general, a “personal leave of absence” does not include any legally required
leave of absence. The duration of the Employee’s PLOA will be determined over a
rolling twelve (12) month measurement period. Performance Units awarded by this
Agreement that are scheduled to vest during the first six (6) months of the
Employee’s PLOA will continue to vest as scheduled. However, Performance Units
awarded by this Agreement that are scheduled to vest after the first six
(6) months of the Employee’s PLOA will be deferred or terminated depending on
the length of the Employee’s PLOA. The Employee’s right to vest in Performance
Units awarded by this Agreement will be modified as soon as the duration of the
Employee’s PLOA exceeds six (6) months.

(b) Death of Employee. In the event that the Employee incurs a Termination of
Service due to his or her death, one hundred percent (100%) of the Performance
Units subject to this Performance Units award will vest on the date of the
Employee’s death. In the event that any applicable law limits the Company’s
ability to accelerate the vesting of this award of Performance Units, this
paragraph 4(b) will be limited to the extent required to comply with applicable
law. If the Employee is subject to Hong Kong’s ORSO provisions, this paragraph
4(b) will not apply to this award of Performance Units.

5. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the
Performance Units at any time, subject to the terms of the Plan. If so
accelerated, such Performance Units will be considered as having vested as of
the date specified by the Committee. Subject to the provisions of this paragraph
5, if the Committee, in its discretion, accelerates the vesting of the balance,
or some lesser portion of the balance, of the Performance Units, the payment of
such accelerated Performance Units shall be made as soon as practicable upon or
following the accelerated vesting date, but in no event later than 60 days
following the date such accelerated Performance Units vest.



--------------------------------------------------------------------------------

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the
Performance Units is accelerated in connection with Employee’s Termination of
Service (provided that such termination is a “separation from service” within
the meaning of Section 409A, as determined by the Company), other than due to
death, and if (a) the Employee is a “specified employee” within the meaning of
Section 409A at the time of such Termination of Service and (b) the payment of
such accelerated Performance Units will result in the imposition of additional
tax under Section 409A if paid to the Employee on or within the six (6) month
period following Employee’s Termination of Service, then the payment of such
accelerated Performance Units will not be made until the date six (6) months and
one (1) day following the date of Employee’s Termination of Service, unless the
Employee dies following his or her Termination of Service, in which case, the
Performance Units will be paid in Shares to the Employee’s estate as soon as
practicable following his or her death. It is the intent of this Agreement to be
exempt from or comply with the requirements of Section 409A so that none of the
Performance Units provided under this Agreement or Shares issuable thereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to be so exempt or comply. For purposes
of this Agreement, “Section 409A” means Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and any proposed, temporary or final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.

6. Payment after Vesting. Any Performance Units that vest in accordance with
paragraphs 3 or 4 will be paid to the Employee (or in the event of the
Employee’s death, to his or her estate) in whole Shares as soon as practicable
following the date of vesting, but in all cases within 60 days following the
date such Performance Units vest, subject to paragraph 8. Any Performance Units
that vest in accordance with paragraphs 5 or 11 will be paid to the Employee (or
in the event of the Employee’s death, to his or her estate) in whole Shares in
accordance with the provisions of such paragraphs, subject to paragraph 8. For
each Performance Unit that vests, the Employee will receive one Share, subject
to paragraph 8.

7. Forfeiture. Notwithstanding any contrary provision of this Agreement and
except in the event of Employee’s death (see Paragraph 4(b)), the balance of the
Performance Units that have not vested pursuant to paragraphs 3 through 5 or
paragraph 11 at the time of the Employee’s Termination of Service for any or no
reason will be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company. [To be included for Awards subject to
performance-based vesting: Notwithstanding anything to the contrary in the Plan
or this Agreement, the Board, in its sole discretion, may require the Employee
to forfeit, return or reimburse the Company all or a portion of the Performance
Units subject to this Award in accordance with paragraph 16 of the Agreement.]

8. Withholding of Taxes. When Shares are issued as payment for vested
Performance Units or, in the discretion of the Company, such earlier time as the
Tax Obligations (defined below) are due, the Company (or the employing
Affiliate) will withhold a portion of the Shares that have an aggregate market
value sufficient to pay all taxes and social insurance liability and other
requirements in connection with the Shares, including, without limitation,
(a) all federal, state and local income, employment and any other applicable
taxes that are required to be withheld by the Company or the employing
Affiliate, (b) the Employee’s and, to the extent required by the Company (or the
employing Affiliate), the Company’s (or the employing Affiliate’s) fringe
benefit tax



--------------------------------------------------------------------------------

liability, if any, associated with the grant, vesting, or sale of the
Performance Units awarded and the Shares issued thereunder, and (c) all other
taxes or social insurance liabilities with respect to which the Employee has
agreed to bear responsibility (collectively, the “Tax Obligations”). The number
of Shares withheld pursuant to the prior sentence will be rounded up to the
nearest whole Share, with no refund provided in the U. S. for any value of the
Shares withheld in excess of the tax obligation as a result of such rounding.
Notwithstanding the foregoing, the Company, in its sole discretion, may require
the Employee to make alternate arrangements satisfactory to the Company for such
withholdings or remittances in advance of the arising of any remittance
obligations to which the Employee has agreed or any withholding obligations.

Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until satisfactory arrangements (as determined by the Company)
have been made by the Employee with respect to the payment of any income and
other taxes which the Company determines must be withheld or collected with
respect to such Shares. In addition and to the maximum extent permitted by law,
the Company (or the employing Affiliate) has the right to retain without notice
from salary or other amounts payable to the Employee, cash having a sufficient
value to satisfy any Tax Obligations that the Company determines cannot be
satisfied through the withholding of otherwise deliverable Shares or that are
due prior to the issuance of Shares under the Performance Units award. All Tax
Obligations related to the Performance Units award and any Shares delivered in
payment thereof are the sole responsibility of the Employee. Further, Employee
shall be bound by any additional withholding requirements included in the Notice
of Grant of this Agreement.

9. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). Notwithstanding any contrary provisions in
this Agreement, any quarterly or other regular, periodic dividends or
distributions (as determined by the Company) paid on Shares will affect neither
unvested Performance Units nor Performance Units that are vested but unpaid, and
no such dividends or other distributions will be paid on unvested Performance
Units or Performance Units that are vested but unpaid. After such issuance,
recordation and delivery, the Employee will have all the rights of a stockholder
of the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

10. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Affiliate employing the Employee, as the case may be, and
the Company, or the Affiliate employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the UBS One Source website (click on the specific
grant under the tab labeled “Grants/Awards/Units”) do not constitute an express
or implied promise of continued employment for any period of time. A leave of
absence or an interruption in service (including an interruption during military
service) authorized or acknowledged by the Company or the Affiliate employing
the Employee, as the case may be, will not be deemed a Termination of Service
for the purposes of this Agreement.



--------------------------------------------------------------------------------

11. Changes in Performance Units. In the event that as a result of a stock or
extraordinary cash dividend, stock split, distribution, reclassification,
recapitalization, combination of Shares or the adjustment in capital stock of
the Company or otherwise, or as a result of a merger, consolidation, spin-off or
other corporate transaction or event, the Performance Units will be increased,
reduced or otherwise affected, and by virtue of any such event the Employee will
in his or her capacity as owner of unvested Performance Units which have been
awarded to him or her (the “Prior Performance Units”) be entitled to new or
additional or different shares of stock, cash or other securities or property
(other than rights or warrants to purchase securities); such new or additional
or different shares, cash or securities or property will thereupon be considered
to be unvested Performance Units and will be subject to all of the conditions
and restrictions that were applicable to the Prior Performance Units pursuant to
this Agreement and the Plan. If the Employee receives rights or warrants with
respect to any Prior Performance Units, such rights or warrants may be held or
exercised by the Employee, provided that until such exercise, any such rights or
warrants, and after such exercise, any shares or other securities acquired by
the exercise of such rights or warrants, will be considered to be unvested
Performance Units and will be subject to all of the conditions and restrictions
which were applicable to the Prior Performance Units pursuant to the Plan and
this Agreement. The Committee in its sole discretion at any time may accelerate
the vesting of all or any portion of such new or additional shares of stock,
cash or securities, rights or warrants to purchase securities or shares or other
securities acquired by the exercise of such rights or warrants; provided,
however, that the payment of such accelerated new or additional awards will be
made in accordance with the provisions of paragraph 5.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of Stock Programs,
at Applied Materials, Inc., 2881 Scott Boulevard, M/S 2023, P. O. Box 58039,
Santa Clara, CA 95050, U.S.A., or at such other address as the Company may
hereafter designate in writing.

13. Grant is Not Transferable. Except to the limited extent provided in this
Agreement, this grant of Performance Units and the rights and privileges
conferred hereby shall not be sold, pledged, assigned, hypothecated, transferred
or disposed of any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or similar process, until the
Employee has been issued Shares in payment of the Performance Units. Upon any
attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose of
this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Performance Units under this Agreement will be registered under U. S. federal
securities laws and will be freely tradable upon receipt. However, Employee’s
sale of the Shares may be subject to any market blackout period that may be
imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.



--------------------------------------------------------------------------------

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. [To be included for Awards subject to performance-based vesting: Clawback in
Connection with a Material Negative Financial Restatement. Pursuant to the
Company’s clawback policy, the Board, in its sole discretion, may require the
Employee to forfeit, return or reimburse the Company all or a portion of his or
her Performance Units subject to this Award if (i) the Employee is or was a
Section 16 Person during the performance period applicable to the
performance-based vesting of the Performance Units, and (ii) the Employee
deliberately engaged in “Intentional Misconduct” (as defined below) that was
determined by the Board, in its sole discretion, to be the primary cause of a
material negative restatement of a Company financial statement that was filed
with the U.S. Securities and Exchange Commission and such financial statement,
as originally filed, is one of the Company’s three (3) most recently filed
annual financial statements. The portion of this Award, if any, that the
Employee may be required to forfeit, return or reimburse will be determined by
the Board, in its sole discretion, but will be no more than the “Clawback
Maximum” (as defined below).

(a) For purposes of this Agreement, “Clawback Maximum” means the portion of the
Award that was in excess of the Shares that the Employee would have received
under this Award had the Company’s financial results been calculated under the
restated financial statements .

(b) To the extent Tax Obligations on such Performance Units were paid or due,
such forfeiture, return or reimbursement shall be limited to the after-tax
portion of the Clawback Maximum.

For purposes of this Agreement, “Intentional Misconduct” means the Employee’s
deliberate engagement in any one or more of the following: (a) fraud,
misappropriation, embezzlement or any other act or acts of similar gravity
resulting or intended to result directly or indirectly in substantial personal
enrichment to the Employee at the expense of the Company; (b) a material
violation of a federal, state or local law or regulation applicable to the
Company’s business that has a significant negative effect on the Company’s
financial results; or (c) a material breach of the Employee’s fiduciary duty
owed to the Company that has a significant negative effect on the Company’s
financial results; provided, however, that the Employee’s exercise of judgment
or actions (or abstention from action), and/or decision-making will not
constitute Intentional Misconduct if such judgment, action (or abstention from
action) and/or decision is, in the good faith determination of the Board,
reasonable based on the facts and circumstances known to the Employee at the
time of such judgment, action (or abstention from action) and/or decision; and
such judgment, action (or abstention from action) and/or decision is in an area
or situation in which (i) discretion must be exercised by the Employee or
(ii) differing views or opinions may apply. ]

17. Additional Conditions to Issuance of Certificates for Shares. The Company
will not be required to issue any certificate or certificates (which may be in
book entry form) for Shares hereunder prior to fulfillment of all the following
conditions: (a) the admission of such Shares to listing on all stock exchanges
on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any U. S. state or
federal law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental



--------------------------------------------------------------------------------

regulatory body, which the Committee will, in its sole discretion, deem
necessary or advisable; (c) the obtaining of any approval or other clearance
from any U. S. state or federal governmental agency, which the Committee will,
in its sole discretion, determine to be necessary or advisable; and (d) the
lapse of such reasonable period of time following the date of vesting of the
Performance Units as the Committee may establish from time to time for reasons
of administrative convenience.

18. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

19. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Units have vested). All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon the Employee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.

20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

21. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this award of Performance Units.

23. Amendment, Suspension or Termination of the Plan. By accepting this
Performance Units award, the Employee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

24. Labor Law. By accepting this Performance Units award, the Employee
acknowledges that: (a) the grant of these Performance Units is a one-time
benefit which does not create any contractual or other right to receive future
grants of Performance Units, or benefits in lieu



--------------------------------------------------------------------------------

of Performance Units; (b) all determinations with respect to any future grants,
including, but not limited to, the times when the Performance Units will be
granted, the number of Performance Units subject to each Performance Unit award
and the time or times when the Performance Units will vest, shall be at the sole
discretion of the Company; (c) the Employee’s participation in the Plan is
voluntary; (d) the value of these Performance Units is an extraordinary item of
compensation which is outside the scope of the Employee’s employment contract,
if any; (e) these Performance Units are not part of the Employee’s normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (f) the vesting of these Performance
Units shall cease upon termination of employment for any reason except as may
otherwise be explicitly provided in the Plan or this Agreement; (g) the future
value of the underlying Shares is unknown and cannot be predicted with
certainty; (h) these Performance Units have been granted to the Employee in the
Employee’s status as an employee of the Company or its Affiliates; (i) any
claims resulting from these Performance Units will be enforceable, if at all,
against the Company; and (j) there shall be no additional obligations for any
Affiliate employing the Employee as a result of these Performance Units.

25. Disclosure of Employee Information. By accepting this Performance Units
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that the Company
and its Affiliates hold certain personal information about him or her, including
his or her name, home address and telephone number, date of birth, social
security or identity number, salary, nationality, job title, any shares of stock
or directorships held in the Company, details of all awards of Performance Units
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in his or her favor, for the purpose of managing
and administering the Plan (“Data”).

The Employee further understands that the Company and/or its Affiliates will
transfer Data among themselves as necessary for the purpose of implementation,
administration and management of his or her participation in the Plan, and that
the Company and/or any of its Affiliates may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. The Employee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the U.S. or
Asia.

The Employee authorizes the Company to receive, possess, use, retain and
transfer the Data in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer to a broker or other third party with whom he or she may
elect to deposit any Shares of stock acquired from this award of Performance
Units of such Data as may be required for the administration of the Plan and/or
the subsequent holding of Shares of stock on his or her behalf. The Employee
understands that he or she may, at any time, view the Data, require any
necessary amendments to the Data or withdraw the consent herein in writing by
contacting the Human Resources department and/or the Stock Programs
Administrator for the Company and/or its applicable Affiliates. The Employee
understands, however, that refusing or withdrawing the Employee’s consent may
affect the Employee’s ability to participate in the Plan. For more information
on the consequences of the Employee’s refusal to consent or withdrawal of
consent, the Employee understands that he or she may contact the Employee’s
local Human Resources representative.



--------------------------------------------------------------------------------

26. Notice of Governing Law. This award of Performance Units will be governed
by, and construed in accordance with, the laws of the State of California, in
the U.S.A., without regard to principles of conflict of laws.

oOo